Exhibit 10.3.3


AMENDMENT TO LIMITED WAIVER TO OMNIBUS AGREEMENT

This Amendment to Limited Waiver to Omnibus Agreement (this “Amendment”), dated
February 7, 2019 (the “Amendment Date”), is by and among Noble Energy, Inc., a
Delaware corporation (“Noble”), Noble Energy Services, Inc., a Delaware
corporation (“NESI”), NBL Midstream, LLC, a Delaware limited liability company
(“NBL Midstream”), Noble Midstream Services, LLC, a Delaware limited liability
company (“OpCo”), Noble Midstream GP LLC, a Delaware limited liability company
(the “General Partner”), and Noble Midstream Partners LP, a Delaware limited
partnership (the “Partnership” and, together with Noble, NESI, NBL Midstream,
OpCo and the General Partner, the “Parties” and each a “Party”).
WHEREAS, the Parties are parties to that certain Omnibus Agreement dated as of
September 20, 2016 (the “Omnibus Agreement”);
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Omnibus Agreement;
WHEREAS, on February 14, 2017 (the “Original Effective Date”) the Parties
entered into that certain Limited Waiver to Omnibus Agreement (the “Original
Waiver”) whereby, among other matters, the Parties agreed that as part of the
consideration for the Partnership’s express limited waiver of any ROFR it may
have or obtain after the Original Effective Date solely with respect to the
provision of any of the Proposed Services on any leasehold acreage thereafter
acquired by a Noble Energy Group Member within the Proposed Services Acreage as
described in Section 1(a)(ii) of the Original Waiver (the “ROFR Limited
Waiver”), Noble would or would cause its appropriate Subsidiaries to, within 30
days of a request by the Partnership (and in no event later than December 31,
2017), execute and deliver to the Partnership a dedicated crude oil
transportation services agreement that establishes the dedication area as the
CWEI Acreage (or a larger area that is mutually agreeable);
WHEREAS, as of the Amendment Date, Noble has not entered into such Second Oil
Transportation Agreement;
WHEREAS, Section 8(b)(ii) of the Original Waiver provides that if the Services
Contract is effective, but one or more of the documents required by Section 1(b)
of the Original Waiver have failed to become effective within 30 business days
of the applicable due date, then the Parties shall negotiate in good faith an
amendment to the Original Waiver or other arrangement to preserve the relative
economics negotiated thereby;
WHEREAS, the Board of Directors of the General Partner (the “Board”) previously
determined that potential conflicts may exist between the interests of the
General Partner or any of its Affiliates (as such term is defined in the First
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of September 20, 2016 (the “Partnership Agreement”)) (including Noble), on
the one hand, and the interests of the Partnership, any Group Member or any
Partner (as such terms are defined in the Partnership Agreement), on the other
hand, in connection with this Amendment (the “Potential Conflicts”);


1



--------------------------------------------------------------------------------





WHEREAS, in light of the Potential Conflicts, the Board previously determined,
in the good faith exercise of its reasonable business judgment, that it is
appropriate, advisable, and in the best interests of the Partnership to
authorize the Conflicts Committee of the Board (the “Conflicts Committee”) to,
among other things, review, evaluate and negotiate this Amendment for the
purpose of determining whether or not to grant “Special Approval” as provided by
Section 7.9(b) of the Partnership Agreement;
WHEREAS, after an evaluation of this Amendment, the Conflicts Committee has (i)
determined in good faith that this Amendment is not adverse to the interests of
the Partnership, (ii) unanimously approved this Amendment, such approval
constituting “Special Approval” for purposes of the Partnership Agreement, and
(iii) unanimously recommended that the Board (A) approve this Amendment and (B)
cause the Partnership or its designee(s) to enter into this Amendment;


WHEREAS, subsequently, the Board approved this Amendment; and
WHEREAS, in accordance with the foregoing, the Parties desire to amend the
Original Waiver to modify the terms previously contemplated in connection with
the Second Oil Transportation Agreement to be delivered by Noble or its
Subsidiaries with respect to the CWEI Acreage in exchange for part of the
consideration previously granted, specifically the ROFR Limited Waiver;
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Original Waiver is hereby amended as follows:
Section 1.    Amendment to the Original Waiver. Clause (ii)(B) of Section 1(b)
of the Original Waiver is amended and restated in its entirety as follows:
“(B) On or before February 8, 2019, Noble will (or will cause the relevant Noble
Energy Group Member to) execute and deliver to the Partnership (by and through
Dos Rios DevCo LLC, a Delaware limited liability company) an oil transportation
agreement (the “Second Oil Transportation Agreement”) (1) in substantially the
form attached as Exhibit A, (2) that establishes a fee of no less than $0.75 /
Bbl for transportation to a location that is within 85 miles of the Noble Energy
Group’s core Permian position, and (3) that establishes the dedication area as
the CWEI Acreage (or a larger area that is mutually agreeable to the parties to
the Second Oil Transportation Agreement). If the parties to the Second Oil
Transportation Agreement agree to establish additional delivery points for
transportation to a location that is within 135 miles of the Noble Energy
Group’s core Permian position, then the fee for this movement shall be at least
$1.00 / Bbl. Following execution, the Second Oil Transportation Agreement may be
assigned by Dos Rios DevCo LLC to Dos Rios Delaware Holdings LLC, a Delaware
limited liability company and wholly owned subsidiary of Dos Rios DevCo LLC, and
thereafter may be assigned by Dos Rios Delaware Holdings LLC to Delaware
Crossing LLC, a Delaware limited liability company 50% owned by Dos Rios
Delaware Holdings, LLC, and thereafter may be assigned by Delaware Crossing LLC
to an Affiliate who will be the carrier under the Second Oil Transportation
Agreement.


2

--------------------------------------------------------------------------------




If between December 31, 2017 and the Amendment Date, any Noble Energy Group
Member transported crude oil produced from CWEI Acreage as a spot shipper on the
pipeline that is the subject of the Initial Oil Transportation Arrangements (the
“JV Pipeline”) and the Partnership reimbursed such Noble Energy Group Member for
(x) with respect to oil transported to Crane, Texas, the difference between the
rate actually paid by such Noble Energy Group Member on the JV Pipeline and
$0.75 / Bbl, or (y) with respect to oil transported to Midland, Texas, the
difference between the rate actually paid by such Noble Energy Group Member on
the JV Pipeline plus the rate actually paid by such Noble Energy Group Member on
the Plains pipeline to Midland and $1.00 / Bbl, then, in each case, such Noble
Energy Group Member shall reimburse the Partnership for all such amounts.”


Section 2.    General Provisions.
(a)    Modifications. No amendments or modifications of this Amendment shall be
valid unless such amendments or modifications are executed by all Parties.
(b)    Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document and shall be construed together and shall constitute one and the
same instrument. Delivery of an executed signature page of this Amendment by
facsimile transmission or in portable document format (.pdf) or similar
electronic format shall be effective as delivery of a manually executed
counterpart hereof.
(c)    Governing Law. The provisions of Section 6.2 of the Omnibus Agreement are
incorporated herein by reference mutatis mutandis.
(d)    Severability. If any provision of this Amendment shall be held invalid or
unenforceable by a Governmental Authority of competent jurisdiction, the
remainder of this Amendment shall remain in full force and effect.
(e)    Ratification of the Original Waiver. Except as amended by this Amendment,
all other terms of the Original Waiver shall continue in full force and effect,
remain unchanged and are hereby ratified and confirmed in all respects.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned, intending to be legally bound, has caused
this Amendment to be executed as of the date first set forth above.
NOBLE ENERGY, INC.


By:/s/ T. Hodge Walker    
Name: T. Hodge Walker    
Title: Senior Vice President    


NOBLE ENERGY SERVICES, INC.


By: /s/ Robert B. Marlatt    
Name: Robert B. Marlatt    
Title: President    


NBL MIDSTREAM, LLC


By: /s/ T. Hodge Walker    
Name: T. Hodge Walker    
Title: Vice President    


NOBLE MIDSTREAM SERVICES, LLC


By: /s/ John Nicholson    
Name: John Nicholson    
Title: Chief Operating Officer


NOBLE MIDSTREAM PARTNERS LP
By: Noble Midstream GP LLC, its general partner

By:/s/ John F. Bookout IV    
Name: John F. Bookout IV    
Title: Chief Financial Officer    


NOBLE MIDSTREAM GP LLC


By: /s/ John F. Bookout IV    
Name: John F. Bookout IV    
Title: Chief Financial Officer    





